         Case 1:18-cv-06681-NRB Document 22 Filed 02/08/19 Page 1 of 2




                                     Stuart Weichsel
                                         Stropheus LLC
                                    800 Third Avenue, 28th FL
                                       New York NY 10022
                                 Stuart.Weichsel@Stropheus.com
                               917-562-4697(ph) 646-304-7959 (fax)




                                                             February 8, 2019
By ECF

Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Chasman, et al. v. JPMorgan Chase Bank, N.A., 18-cv-6681 (NRB) – Response
               to Letter Requesting Conference and Stay of Discovery

Dear Judge Buchwald:

        This firm represents the Plaintiffs, Haim and David Chasman, in the above-referenced
action. On full review of the letter from Defendants’ counsel, I consent to a pre-motion
conference in advance of a motion pursuant to FRCP 12(c ).

       In addition, I consent to a stay for further discovery, with the exception of all IRA
documents issued by Bank One and the Defendants since the 1998 Bank One Agreement was
signed. In contrast to the view of Defendants (and the initial views of this Court), I do not
consider the original documents relevant, since the settlement letter from Defendants regarding
the key interest rate term and the Bank One documents would appear to supersede any original
contractual documents from the 1980s.

        Defendants rely on these documents in the letter requesting the pre-motion conference
and it would be inequitable to rely on documents that all parties do not have equal access to
review.

        Addressing the particulars, with the reservation to raise additional arguments and to
further develop these arguments in papers for any motions, I wish to submit the following
points:

       1. Regarding the direct application of the statute of limitations to the claims of the
          Plaintiffs, I may argue that the statute did not run until the letters and appeals of the
          Plaintiffs to the Defendants were received and addressed and the use of administrative
          proceedings through regulators had failed. (Until administrative proceedings were
          completed.) This issue will be addressed on brief.
         Case 1:18-cv-06681-NRB Document 22 Filed 02/08/19 Page 2 of 2
Honorable Naomi Reice Buchwald
February 8, 2019
Page 2


       2. Defendants also argue that the February 2012 Deposit Account Agreement
          amendments imposed a 2-year time bar. This Deposit Account Agreement is not the
          record and would be subject to collateral attack as a contract of adhesion, required by
          the Defendants for any access to the decedent’s account for this purpose. Negotiation
          of these terms was not available since the account was already held by decedent with
          the Defendants.

       3. Defendants also argue that the breach of contract claim fails to identify a provision of
          the contract that the Defendants breached. Plaintiffs clearly point to the letter sent to
          the decedent in settlement of the claims for extension of the preferential rate. This
          settlement letter clearly became an additional and irrevocable term of the contract and
          was clearly identified by the Plaintiffs and produced to Defendants.

       4. Defendants also argue that Plaintiffs failed to clearly state a claim for breach of
          fiduciary duty. This is a common law duty and does not require Plaintiffs to point to a
          specific term of a contract. Plaintiffs will also argue that this duty cannot be
          disclaimed by contract. See UBS Financial Services, Inc. v. Donna M. Aliberti, Mass,
          October 2018.

       All of these (and other issues) will be raised on full brief.

        As noted above, Defendants mischaracterize and malign the proposed discovery requests
of Plaintiffs, which may be limited to legal documents AFTER the Bank One Agreement was
signed. Plaintiffs currently seek only each iteration of the standard form documents used by
Defendants in the usual and customary course of business since the Bank One agreement was
signed, as well as documents related to the efforts of Plaintiffs to have the inherited IRA receive
the same terms as the decedent’s IRA. The complex issues raised even on a 12 (c ) motion as
outlined by Defendants include the status of the negotiation and contest regarding this issue and
which version of the IRA legal documents apply to Plaintiffs.

       For these reasons, Plaintiffs seek the limited discovery outlined above if only for the
purpose of this motions practice.



                                                      Respectfully submitted,
                                                      /s/
                                                      Stuart Weichsel
